In the Supreme Court of Georgia



                                    Decided:    January 20, 2015


          S14Y1732.IN THE MATTER OF MAURICE BROWN.

      PER CURIAM.

      This matter is before the Court on the Report and Recommendation of the

special master, William Morgan Akin, recommending that the Court accept the

First Amended Petition for Voluntary Discipline filed by Respondent Maurice

Brown (State Bar No. 088853). In the petition, Brown admits that he violated

Rules 1.2 (a), 1.3, 1.4 and 1.16 (d) of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d), and he requests a Review Panel or public

reprimand. This Court rejected Brown’s first petition for voluntary discipline

in which he sought a Review Panel reprimand, see In the Matter of Brown,

S08Y2039 (January 12, 2009). Violation of Rules 1.2 and 1.3 may be punished

by disbarment, and violation of Rules 1.4 and 1.16 may be punished by a public

reprimand. The State Bar objected to Brown’s amended petition and contended

that the appropriate level of discipline should include the possibility of a

suspension. The special master recommends a Review Panel reprimand. Neither
party requested review by the Review Panel so they have waived their right to

file exceptions or request oral argument in this Court, see Bar Rule 4-217 (c).

      In his petition, Brown admits that he was appointed to represent a client

in post-conviction matters in a criminal case; he filed a motion for new trial and

an amended motion but did not contact his client or advise him of the

appointment until ten months after he was appointed; he only saw his client at

the motion for new trial hearing; due to a new job, he filed a motion to withdraw

before the motion for new trial was ruled on without discussing it with his client

or serving the client with a copy of the motion to withdraw; he did not know

whether the court granted the motion and did not have any further contact with

his client nor provide him with a new address and telephone number or his file

and transcripts; and he did not file a timely sworn response to the Notice of

Investigation filed in this matter. By his conduct, Brown admits he violated the

rules set forth above and asks the Court to impose discipline in the range of a

Review Panel or public reprimand. Brown received a confidential reprimand

from the Investigative Panel in April 2008, and an interim suspension in this

matter from November 27 to December 12, 2007, for failing to respond to the

Investigative Panel in a timely manner.

                                        2
      The special master agrees that Brown’s conduct violated the rules as

alleged and admitted. In mitigation, he notes the absence of a selfish or

dishonest motive, because Brown represented his client throughout oral

argument of the amended motion for new trial and, in filing the motion to

withdraw, mistakenly thought he had completed his professional responsibility

to the client. The special master found that Brown’s failure to consult with his

client and serve him a copy of the motion to withdraw was the result of a

misunderstanding of his professional responsibility and inattention rather than

dishonesty or selfishness. Brown also had personal and emotional problems

during this time because he lost a significant portion of his practice due to

changes in how Fulton County handled appointment of counsel for indigent

defendants. Although he did not reply to the grievance in this matter, after the

Formal Complaint was filed, Brown has cooperated fully with disciplinary

authorities and admitted the conduct forming the basis of his petition. The

special master also noted that Brown also demonstrated a good reputation in the

community through affidavits of the current and former District Attorneys for

Cobb County, by whom he is now employed, and the special master found that

Brown was remorseful for his conduct, and embarrassed and disappointed that

                                       3
he did not properly communicate with his client or ensure that successor counsel

was in place before he withdrew. The special master recognized that Brown’s

first petition was rejected but he stated that none of the above-recited mitigating

factors were contained in that petition, and he does not believe that Brown’s

failure to file a more thorough original petition should deprive him of the

appropriate discipline based on all the facts and matters in mitigation. The

special master states that he carefully considered the State Bar’s suggestion of

suspension, but he disagrees because the affidavits of Brown’s employers show

that, since the events in this case, Brown has proven himself to be a valued

participant in the administration of criminal justice, and in light of his remorse

and the quality of his work since then, it is unlikely that Brown will repeat the

conduct admitted in his petition. Accordingly, the special master concluded that

a suspension, or even a public reprimand, would be unnecessarily harsh to fulfill

the purposes of Bar discipline, and he recommends a Review Panel reprimand,

which is a form of public discipline that will not interrupt Brown’s continuing

work in the Cobb County criminal justice process but will inform other lawyers

and the public that the Court will not tolerate the failure to communicate with

an incarcerated client and ensure that the representation of such person is

                                         4
continuous.

      Having reviewed the record and considered the previously omitted

mitigating factors, we agree with the special master that a Review Panel

reprimand is the appropriate sanction in this matter. Accordingly, we accept

Brown’s First Amended Petition for Voluntary Discipline and hereby order that

he receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4)

and 4-220 (b).

      Petition for voluntary discipline accepted. Review Panel reprimand. All

the Justices concur.




                                      5